Citation Nr: 1327301	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  06-28 800	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin rash due to herbicide exposure.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for disability of the upper and lower extremities due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION


The Veteran served on active duty from March 1967 to June 1968, including service in Vietnam; he was awarded The Purple Heart.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In March 2012, the Board denied service connection for lymphoma and/or sarcoidosis and remanded the issue of service connection for headaches, as well as the issues listed on the title page, to the RO to obtain additional treatment reports and additional nexus opinions.  Attempts were made by VA, and documented in the record, to obtain additional VA treatment records and VA evaluations, with nexus opinions, on the Veteran's hypertension and disability of the upper and lower extremities were obtained in 2013 and added to the claims files.  A January 2013 report from the Appeals Management Center contains a formal finding of the unavailability of additional treatment records from the Tuscaloosa and Birmingham VA Medical Centers.

Because attempts were made to obtain additional treatment reports, and VA evaluations with nexus opinions have been added to the claims files in response to the March 2012 Board remand, there has been substantial compliance with the Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

As a February 2013 rating decision granted service connection for tension headaches and assigned a noncompensable rating effective November 5, 2003, with a 30 percent rating effective February 11, 2013, the issue of entitlement to service connection for headaches is no longer part of the current appeal.

FINDINGS OF FACT

1.  The claim for entitlement to service connection for disability of the upper and lower extremities due to herbicide exposure was denied by unappealed rating decisions in January 1997, April 2001, and October 2002.  

2.  The claim for entitlement to service connection for a skin rash due to exposure to herbicides was denied by unappealed rating decisions in April 2001 and October 2002.  

3.  Additional evidence received since October 2002 does not raise a reasonable possibility of substantiating the claims for service connection for disability of the upper and lower extremities due to herbicide exposure and for a skin rash due to herbicide exposure.  

4.  Hypertension was not shown until a number of years after service discharge and is not causally related to service or to service-connected PTSD.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision that denied reopening of service connection for disability of the upper and lower extremities due to herbicide exposure and denied reopening of service connection for a skin rash due to herbicide exposure has become final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has not been received to reopen a claim for service connection for disability of the upper and lower extremities due to herbicide exposure .  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2012).  

3.  New and material evidence has not been received to reopen a claim for service connection for a skin rash due to exposure to herbicides.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2012).  
4.  Hypertension was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

5.  The Veteran does not have hypertension that is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's January 2005 letter advised the Veteran of the foregoing elements of the notice requirements for service connection.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Letters in October 2007 and January 2010 provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with relevant VA examinations in 2013 in conjunction with the service connection claim for hypertension.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a reading of relevant medical records in the Veteran's claims files and physical examination findings.  The opinions considered all of the pertinent evidence of record at the time, to include the Veteran's medical records and statements, and provided a rationale for each opinion stated.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the service connection issue decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on this issue has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a veteran of the evidence and information that is necessary to reopen the claim and VA must notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

The VCAA notification letter provided to the Veteran in January 2010 complies with the holding in Kent.  In essence, this letter informed the Veteran that his claims for service connection for a disability of the upper and lower extremities due to herbicide exposure and for service connection for a skin rash due to herbicide exposure were previously denied because the evidence did not show that either disorder was incurred in or aggravated by service, to include exposure to herbicides.  

Although VA is not required to provide a medical examination in a new and material evidence case unless it is first determined that the claim is reopened, the Board notes that VA evaluations of the Veteran's peripheral neuropathy were obtained in 2013.

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  General due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

Analysis of the Claims

New and Material Evidence Claims

The Veteran seeks to establish service connection for disability of the upper and lower extremities and for a skin rash due to exposure to herbicides.  The RO has declined to reopen the claims and has continued the denials issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In a January 1997 rating decision, the RO denied entitlement to service connection for nerve problems of the hands and feet due to service exposure to herbicides because a nerve problem of the hands and feet was not shown in service or within a year of discharge and because this condition is not listed as one warranting service connection on a presumptive basis.  The Veteran was notified of this decision later in January 1997 and did not timely appeal.  An unappealed rating decision in April 2001 determined that service connection for sore joints and dry skin due to exposure to herbicides was not warranted because these conditions were not incurred in or aggravated by service and are not listed as conditions warranting service connection on a presumptive basis.  The Veteran was notified of this denial later in April 2001, and he did not timely appeal.  An October 2002 rating decision denied service connection for numbness in the legs, right wrist and right hand and for a skin rash as a result of exposure to herbicides because these conditions were not incurred or aggravated by service and are not conditions recognized by VA as due to exposure to herbicides.  The Veteran was notified of this action later in October 2002, and he did not timely appeal.  

The Veteran filed a claim to reopen in November 2003; and the current appeal ensues from a June 2005 rating decision, which declined to reopen the claims for service connection for disability of the upper and lower extremities and for a skin rash due to exposure to herbicides.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


Disability of the Upper and Lower Extremities

The evidence on file at the time of the October 2002 rating decision consisted of the Veteran's service treatment records, VA examination and treatment reports dated from August 1968 to September 2001, and a private treatment report dated in May 1994.  

The Veteran's service treatment reports do not show any complaints or clinical findings of a disability of either the upper or lower extremities, although the Veteran incurred fragment wounds of the face, chest, left leg, and left forearm due to combat.

VA examinations in August 1968 and September 1974 do not contain any complaints or clinical findings indicative of disability of the upper or lower extremities due to other than combat wounds.  

The Veteran complained in VA treatment records for December 1974 of numbness in his left foot.  May 1994 treatment records from University Orthopedic reveal complaints of low back pain with left leg numbness.  

The evidence received by VA since October 2002 consists of VA examination and treatment records dated from January 1974 to April 2013 and the Veteran's written statements.  

The Veteran complained in VA treatment reports in February 1974 that his left leg gave way at times and felt numb.  

VA treatment records for September 2012 reveal 5/5 strength in the upper and lower extremities on neurological testing, except for dorsiflexion of the left foot.

A VA examiner concluded on evaluation in February 2013 that numbness in the Veteran's upper and lower extremities was less likely than not related to service because it was more likely related to the Veteran's degenerative joint disease.

After review of the claims files and examination of the Veteran in March and April 2013, a VA examiner concluded that the Veteran's peripheral neuropathy was less likely than not related to service and more likely due to his diabetes.

The medical evidence added to the record since October 2002 is new because it had not previously been submitted; however, it is not considered material because the evidence could not reasonably substantiate the claim were it to be reopened.  More specifically, the new medical evidence remains devoid of any indication that the Veteran has a disability of the upper and lower extremities due to service exposure to herbicides.  This evidence includes a complaint in February 1974, more than five years after service discharge, of left leg giving way and numbness, which is similar to his previously noted complaint of left foot numbness in December 1974.  The only nexus opinions on file, in February and April 2013, conclude after examination of the Veteran and review of the claims files, that the Veteran's peripheral neuropathy is either due to DJD or diabetes and not to service exposure to herbicides.  Additionally, the Veteran's more recent statements concerning his claim are cumulative of those that were before the Board in October 2002 and are, therefore, not new.  

For the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claim for entitlement to service connection for disability of the upper and lower extremities due to exposure to herbicides, and that the claim to reopen must be denied.


Skin Rash

The evidence on file at the time of the October 2002 rating decision consisted of the Veteran's service treatment records, VA examination and treatment reports dated from August 1968 to September 2001, and a private treatment report dated in May 1994.  

The Veteran's service treatment reports do not show any complaints or clinical findings of a skin problem other than scars due to combat wounds, for which the Veteran was awarded service connection.  

VA examinations in August 1968 and September 1974 do not contain any complaints or clinical findings of a skin abnormality other than fragment scars.  

It was noted in VA treatment records for July 1988 that the Veteran had a 7-8 year history of a skin rash.  Neurodermatitis was diagnosed on VA evaluation in May 2000, and a skin rash was noted on VA evaluation in September 2001.  

The evidence received by VA since October 2002 consists of VA examination and treatment records dated from January 1974 to April 2013 and the Veteran's written statements.  No treatment or evaluation of the Veteran's skin rash is shown in the evidence received since October 2002.

Consequently, the medical evidence added to the record since October 2002 is neither new nor material because it does not include a reference to a skin rash and because it does not provide any evidence that the Veteran has a skin rash due to service exposure to herbicides.  

The Board finds that the record does not contain new and material evidence to reopen the claim for entitlement to service connection for a skin rash due to exposure to herbicides.  Consequently, the claim to reopen for service connection for a skin rash must be denied.


Service Connection Claim

The Veteran seeks service connection for hypertension, to include as secondary to 
service-connected PTSD.  The Veteran was granted service connection for PTSD by rating decision dated in June 2001, which was assigned a 70 percent rating effective October 18, 2000.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be presumed for certain chronic diseases, such as hypertension, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2012).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Under Diagnostic Code 7101 for hypertensive vascular diseases (hypertension and isolated systolic hypertension), a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or: systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more. 

NOTE (1): Hypertension or isolated systolic hypertension must be confirmed by readings taken two more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic pressure is predominately 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 

NOTE (2): Evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation. 

NOTE (3): Evaluate hypertension separately from hypertensive heart disease and other types of heart disease. 

38 C.F.R. § 4.104, Diagnostic Code 7101 (2012). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records do not reveal any elevated blood pressure readings or diagnosis of hypertension.    

VA general medical evaluations in August 1968 and September 1974 do not contain any complaints or clinical finding indicative of hypertension.  Blood pressure readings ranged from 105 to 130 mm systolic and from 68 to 80 mm diastolic.  

Hypertension was initially diagnosed in VA treatment reports dated in June 1987.  The assessment in November 1993 was hypertension, acceptably controlled.  A Bruce Stress Test was discontinued in April 1996 due to the Veteran's hypertension.  A history of hypertension was noted on hospitalization at Pickens County Medical Center in May 1997; blood pressure readings were 180/140 and 200/116.  The diagnosis on VA evaluation in May 2000 was hypertension, controlled with medication.  

A VA evaluation, which was reported to include review of the claims files, was obtained in October 2010.  Hypertension was diagnosed, and the examiner concluded that the Veteran's hypertension was not shown in service and was not secondary to service-connected PTSD because hypertension was initially diagnosed in October 1997 and PTSD was shown in October 2000.

Hypertension, under fair control, was diagnosed in VA treatment records dated in September 2011.  

The Board remanded this issue to the RO in March 2012 because it was noted that the findings on VA evaluation in October 2010 that the initial showing of hypertension was in 1997 and the initial showing of PTSD was in 2000 was inaccurate because there is evidence of elevated blood pressure readings beginning no later than the 1980s and there are indications of a neurosis shortly after service.  VA evaluations of the Veteran's hypertension were obtained in February and April 2013.  

According to the February 2013 VA evaluation, the Veteran's hypertension was less likely than not related to service because there were no elevated blood pressure readings for several years after service discharge.  According to the April 2013 VA evaluation, the Veteran's hypertension was less likely as not related to his PTSD because a review of relevant medical literature does not show a link beyond an "indication" that PTSD causes or worsens hypertension or cardiovascular disease beyond its natural course.

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

Although the October 2010 VA opinion against the claim for service connection for hypertension is not probative because it is not based on correct facts, the February 2013 and April 2013 opinions, which are based on a review of the claims files and examination of the Veteran and provide a reason for each opinion, are probative evidence.  The February 2013 opinion concluded that the Veteran's post-service hypertension is less likely as not due to service because there were no elevated blood pressure readings until several years after service discharge, and the April 2013 opinion concluded that the Veteran's hypertension is less likely as not due to his service-connected PTSD because the relevant literature on the subject does not find a clear connection that PTSD causes or worsens hypertension beyond its natural course.  There is no nexus opinion in favor of the claim.  Consequently, service connection for hypertension, to include on a secondary basis, is not warranted.    

Although the Veteran is competent to report symptoms that he believes are due to hypertension, such as headaches and dizziness, he is clearly not competent to report that he has hypertension due to service or to service-connected PTSD.  Laypersons are not competent to provide evidence in certain medical situations, to include in a case involving the cause of hypertension.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Consequently, because all of the requirements for service connection, to include on a secondary basis, are not shown, the Veteran does not have hypertension due to service, to include as secondary to service-connected PTSD.  

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, to include as secondary to service-connected PTSD; and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

New and material evidence has not been received to reopen the claim for service connection for a disability of the upper and lower extremities due to exposure to herbicides.  The request to reopen this claim is denied.

New and material evidence has not been received to reopen the claim for service connection for a skin rash due to exposure to herbicides.  The request to reopen this claim is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


